DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 1 recites the limitation “an  internal combustion engine” in lines 1-2 which should be changed to --the internal combustion engine--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the outlet side" in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,804,148 to Kanesaka et al (Kanesaka) in view of DE 10 2012 021 573 to Carstensen et al (Carstensen) (Machine translation has been used for the DE reference).
Regarding claim 9, Kanesaka discloses a method for exhaust gas aftertreatment of an internal combustion engine (10, fig. 1), having an exhaust gas aftertreatment system (fig. 4) with an exhaust gas system (2, fig. 4) connected to an outlet of the internal combustion engine (10, fig. 2), an electrically heatable three-way catalytic converter (Electrical heating substrate 6 including three way catalyst; Column 5, lines 24-33) close to the engine, downstream from the outlet, another three-way catalytic converter (4, fig. 4) downstream from the electrically heatable three-way catalytic converter, and a further three-way catalytic converter (21, fig. 4; Column 8, lines 30-33) downstream from the another catalytic converter, the method comprising: 
prior to or upon starting the internal combustion engine (Column 5, lines 41-54), starting the heating of the electrically heatable three-way catalytic converter (24) is started by a trigger signal of a signal generator (Column 5, lines 41-54).
However, Kanesaka does not disclose and a four way catalyst downstream from the electrically heatable three- way catalytic converter and a burner downstream from the electrically heatable three-way catalytic converter 
activating ([11]; [36]; [37]) the burner to heat up the electrically heatable three-way catalytic converter and the four-way catalytic converter to a light-off temperature as quickly as possible.
Carstensen discloses an internal combustion engine that is a spark ignition internal combustion engine (Gasoline engine 10, fig. 2; [2], [15], [30]) that includes a four way catalyst 
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Carstensen with the device of Kanesaka and use a four way catalyst instead of another three way catalyst downstream from the electrically heatable three- way catalytic converter so that so that particulate exhaust gas components are retained ([30]; Carstensen), especially in the start-up phase ([15]; Carstensen), and use the burner as taught by Carstensen with the device of Kanesaka for active heating of the catalytic converter, for example when the catalytic converter is not (yet) at its light-off temperature ([11]; Carstensen).

Regarding claim 10, Kanesaka combined with Carstensen discloses the method for exhaust gas aftertreatment of an internal combustion engine according to Claim 9, wherein the signal generator is a door contact switch, a sensor for seat occupancy, a receiver for a keyless locking system, a seat belt sensor, or a control unit (11, fig. 4; Column 5, lines 41-54; Kanesaka) of a hybrid vehicle (will be the same control unit in hybrid vehicle as well).

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanesaka in view of US 5,551,231 to Tanaka et al (Tanaka) and further in view of Carstensen.
Regarding claim 1, Kanesaka discloses an exhaust gas aftertreatment system for an engine (10, fig. 4), comprising: 

an electrically heatable three-way catalytic converter (Electrical heating substrate 6 including three way catalyst; Column 5, lines 24-33) close to the engine (see fig. 4), downstream from the outlet (fig. 4), 
another three-way catalytic converter (4, fig. 4) downstream from the electrically heatable three- way catalytic converter, and 
a second three-way catalytic converter (21, fig. 4; Column 8, lines 30-33) downstream from the four-way catalytic converter (fig. 4), and 
However, Kanesaka does not explicitly disclose that the engine is a spark ignition internal combustion engine and includes a four way catalyst downstream from the electrically heatable three- way catalytic converter and a secondary air system in the exhaust gas system via which secondary air is blown or may be blown into the exhaust gas system of the internal combustion engine, upstream from the electrically heatable three-way catalytic converter.
However, Tanaka discloses a secondary air system (31, fig. 18; [31]) in the exhaust gas system via which secondary air is blown or may be blown into the exhaust gas system (19, fig. 18) of the internal combustion engine, upstream from an electrically heated three-way catalytic converter (17, fig. 18; Column 13, lines 17-27).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Tanaka with the device of Kanesaka and use a secondary air system upstream of the electrically heated three way catalyst so to achieve an exhaust gas purification device capable of making the amount of NOx, discharged into the atmosphere, almost zero (Column 2, lines 18-20; Tanaka)

Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Carstensen with the device of Kanesaka and use a spark ignition internal combustion engine that includes a four way catalyst downstream from the electrically heatable three- way catalytic converter so that so that particulate exhaust gas components are retained ([30]; Carstensen), especially in the start-up phase ([15]; Carstensen).


Regarding claim 2, Kanesaka combined with Tanaka and Carstensen discloses the exhaust gas aftertreatment system according to Claim 1, further comprising a burner (22, fig. 2; [31]; Carstensen) is provided in the exhaust gas system (14, fig. 2; Carstensen), downstream from the three-way catalytic converter (18, fig. 2; [30]; Carstensen) and upstream from the four-way catalytic converter, via which the four-way catalytic converter is heatable ([43]; Carstensen).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine the burner as taught by Carstensen and Tanaka with the device of Kanesaka for active heating of the catalytic converter, for example when the catalytic converter is not (yet) at its light-off temperature ([11]; Carstensen).
	
.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanesaka combined with Tanaka and Carstensen as applied to claim 1 above, and further in view of US 2003/0127072 to Gmelin et al. (Gmelin).
Regarding claim 4, Kanesaka combined with Tanaka and Carstensen discloses the exhaust gas aftertreatment system according to Claim 1, wherein the secondary air system includes a secondary air pump (26; Fig. 18; Tanaka; and 32 and 30, fig. 2; [45]-[46]; Carstensen), but does not explicitly disclose a secondary air valve and that the secondary air valve being situated on the outlet side on a cylinder head of the internal combustion engine.
Gmelin discloses a secondary air system ([21]) that includes a secondary air pump (18, fig. 2; [21]) and a secondary air valve (switching valve; [9]), the secondary air valve being situated on the outlet side on a cylinder head of the internal combustion engine (situated on engine/cylinder head; [9], and immediately downstream of the exhaust valves of cylinder [21]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Gmelin with the device of Kanesaka combined with Tanaka and Carstensen so that the manufacturing costs of the internal combustion engine can be reduced considerably by dispensing with the fitting of relatively large secondary air pumps and also device at the engine/cylinder head, such as switching valves, hoses, or secondary bores in the cylinder head ([9]; Gmelin).

Regarding claim 5, Kanesaka combined with Tanaka, Carstensen and Gmelin discloses the exhaust gas aftertreatment system according to Claim 4, further comprising a burner (22, fig. 2; [31]; Carstensen) in the exhaust gas system, downstream from the electrically heated three-way catalytic converter (6, fig. 4; Kanesaka) and upstream from the four-way catalytic converter (20, fig. 2; Carstensen as combined with Kanesaka), via which the four-way catalytic converter is heatable ([43]; Carstensen), wherein the secondary air pump (32; fig. 2; Carstensen) is connected to the burner via a second secondary air line (30 or 28, figs. 1-2; Carstensen which when combined with Kanesaka combined with Tanaka will be line connected to second air valve 28 in fig. 18 of Tanaka) and a second secondary air valve (28, figs. 18; Tanaka).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine the burner and a second secondary air line taught by Carstensen and Tanaka with the device of Kanesaka and Gmelin for active heating of the catalytic converter, for example when the catalytic converter is not (yet) at its light-off temperature ([11]; Carstensen).

Regarding claim 6, Kanesaka combined with Tanaka, Carstensen and Gmelin discloses the exhaust gas aftertreatment system according to Claim 4, further comprising: a burner (22, fig. 2; [31]; Carstensen) in the exhaust gas system, downstream the electrically heated three-way catalytic converter (6, fig. 4; Kanesaka) and upstream from the four-way catalytic converter (20, fig. 2; Carstensen as combined with Kanesaka), via which the four-way catalytic converter is heatable ([43]; Carstensen), and a second secondary air pump (30, fig. 2; Carstensen) is provided via which the burner is suppliable with fresh air.

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanesaka combined with Tanaka and Carstensen as applied to claim 2 above, and further in view of US 2011/0258986 to Fath.
Regarding claim 7, Kanesaka combined with Tanaka and Carstensen the exhaust gas aftertreatment system according to Claim 2, but does not explicitly disclose: 
a first temperature sensor is situated downstream from an opening of the burner into an exhaust duct of the exhaust gas system and upstream from the four-way catalytic converter, and a second temperature sensor is situated downstream from the four-way catalytic converter.
However, Fath discloses a first temperature sensor (22, fig. 2; [48]) that is situated downstream from an opening of the burner (34, fig. 2; [47]) into an exhaust duct (12, fig. 2) of the exhaust gas system and upstream from the oxidation catalyst (16, fig. 2; [48]) and DPF (18, fig. 2; [48]), and a second temperature sensor (26, fig. 2; [48]) is situated the oxidation catalyst (16, fig. 2; [48]) and DPF (18, fig. 2; [48]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Fath with the device of Kanesaka combined with Tanaka and Carstensen and use the temperature sensors to be able to regulate the regeneration effectively ([18]; Fath)
Once teachings of Fath are applied to the device as disclosed by Kanesaka combined with Tanaka and Carstensen,  four-way catalytic converter, Kanesaka will disclose a first temperature sensor is situated downstream from an opening of the burner into an exhaust duct of the exhaust gas system and upstream from the four-way catalytic converter, and a second temperature sensor is situated downstream from the four-way catalytic converter.

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanesaka combined with Tanaka and Carstensen as applied to claim 1 above, and further in view of US 2017/0248540 to Nees et al (Nees).
Regarding claim 8, Kanesaka combined with Tanaka and Carstensen discloses the exhaust gas aftertreatment system according to Claim 1, further comprising lambda sensors (36, and 38, figs 1-2; [32]-[33]; Carstensen) are situated in the exhaust duct (14; Carstensen), in each case upstream and downstream from three-way catalytic converter (18, figs 1-2; Carstensen which when combined with Kanesaka will be downstream of the electrically heatable three-way catalytic converter 6, fig. 4; Kanesaka) and upstream and downstream from the four-way catalytic converter (20, figs. 1-2; Carstensen).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Carstensen with the device of Kanesaka and Tanaka and use the lambda sensors so as to regulate an air-fuel mixture supplied to internal combustion engine using first lambda sensor 36 and to regulate the air-fuel mixture supplied to the burner using the second lambda sensor ([32]-[33]; Carstensen).
However, Kanesaka combined with Tanaka and Carstensen does not disclose that the lambda sensors being designed as hydrolock- resistant, electrically heatable lambda sensors.
Nees discloses electrically heatable lambda sensors (10, fig. 1; [8]; [44]) that have ceramic protective layer making them waterproof ([8]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Nees with the device of Kanesaka combined with Tanaka and Carstensen and use the ethically heated waterproof ceramic layered lambda sensors so that a thick and dense protective layer of a planar sensor element may be obtained on all sides, i.e., a so-called all-round protection, in particular, of all 
(Note: From [13] of copending application 16/603,518 of the same applicant (Volkswagen) as the current application, “The hydrolock-resistance can be achieved by arranging the lambda sensor in the exhaust gas channel, for example, in a sloping exhaust pipe piece, by a suitable orientation of a measuring opening of the lambda sensor, for example, counter to the exhaust gas stream, and/or by a porous ceramic protective layer on the sensor surface).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2004/0266285 to Kanno et al.
US 2014/0311123 to Gonze et al.
Both references above disclose general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAPINDER SINGH/Examiner, Art Unit 3746